FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       April 10, 2014

                                                                        Elisabeth A. Shumaker
                                   TENTH CIRCUIT                            Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff–Appellee,
                                                             No. 13-2127
 v.                                                (D.C. No. 5:12-CR-02013-RB-1)
                                                              (D.N.M.)
 XAVIER BARELA,

        Defendant–Appellant.


                              ORDER AND JUDGMENT*


Before LUCERO, GORSUCH, and MATHESON, Circuit Judges.


      Following his guilty plea to being a felon in possession of a firearm and

ammunition, Xavier Barela appeals the district court’s denial of his motion to suppress.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




      * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
                                               I

       On April 21, 2012, a Roswell, New Mexico police officer approached the vehicle

Barela was driving, shortly after it pulled up to a curb. When officers attempted to arrest

Barela for driving with a suspended license, Barela removed a handgun from his pocket

and threw it into the car. He was charged in a one-count indictment with being a felon in

possession of a firearm and ammunition.

       Barela moved to suppress the evidence seized as a result of the traffic stop,

arguing that the officer lacked reasonable suspicion to detain him. At an evidentiary

hearing, the officer who stopped Barela testified that he noticed Barela’s vehicle was

playing extremely loud music, and saw that the occupants were not wearing seatbelts.

After initiating the stop and learning that Barela’s driver’s license had been suspended,

the officer attempted to arrest Barela and observed him throw a gun into the vehicle. He

issued citations to Barela for failing to wear a seatbelt, see N.M. Stat. § 66-7-372,

“prohibited activities while driving” on account of the loud music, and other violations.

       Defense counsel argued that the traffic stop was impermissible because the

vehicle’s loud music did not disturb the peace, and claimed that despite his direct

testimony, the officer did not actually notice the seatbelt violation until after the stop

occurred. The prosecutor countered that the stop was supported “for two separate and

independent reasons,” referencing the seatbelt and noise violations. In a written order,

the district court concluded that the officer who made the stop was “fully credible” and

specifically found that he observed the seatbelt violation prior to the stop. Because the
                                              -2-
officer “heard loud music blaring from” Barela’s vehicle and observed that Barela and his

passenger “were not wearing seatbelts,” the court held that the officer possessed

“probable cause to believe code violations had occurred.”

       Following the district court’s denial of the motion to suppress, Barela pled guilty.

He was sentenced to 51 months’ imprisonment.

                                             II

       Barela raises a single issue on appeal. He contends that the traffic stop was

impermissible because the New Mexico disturbing-the-peace statute requires that loud

music cause someone consternation or alarm, and no such showing was made.

       In reviewing the denial of a motion to suppress, we accept the district court’s

findings of fact unless clearly erroneous, and view the evidence in the light most

favorable to the government. United States v. Garcia, 707 F.3d 1190, 1194 (10th Cir.

2013). The ultimate determination of whether a Fourth Amendment violation occurred is

reviewed de novo. Id. A traffic stop must be “justified at its inception” by reasonable

suspicion. United States v. Gregoire, 425 F.3d 872, 876 (10th Cir. 2005). “An observed

traffic violation or a reasonable suspicion of such a violation under state law plainly

justifies a stop.” Id. “This court looks only at whether the stop was objectively justified;

the officer’s subjective motives are irrelevant.” United States v. White, 584 F.3d 935,

945 (10th Cir. 2009) (quotation omitted).

       Although Barela challenges the district court’s determination that the traffic stop

was supported by reasonable suspicion of disturbing the peace, he fails to discuss in his
                                             -3-
opening brief the court’s independent conclusion that the stop was supported by an

observed seatbelt violation. “When an appellant does not challenge a district court’s

alternate ground for its ruling, we may affirm the ruling.” Starkey ex rel. A.B. v. Boulder

Cnty. Soc. Servs., 569 F.3d 1244, 1252 (10th Cir. 2009); see also Shook v. Bd. of Cnty.

Comm’rs, 543 F.3d 597, 613 n.7 (10th Cir. 2008) (“[W]here a district court’s disposition

rests on alternative and adequate grounds, a party who, in challenging that disposition,

only argues that one alternative is erroneous necessarily loses because the second

alternative stands as an independent and adequate basis, regardless of the correctness of

the first alternative.”). Despite Barela’s belated attempt to address the seatbelt issue in

his reply brief, we generally do not “consider arguments raised for the first time in a reply

brief.” United States v. Mora, 293 F.3d 1213, 1216 (10th Cir. 2002). We have no reason

to depart from that rule in this case.

                                             III

       Because Barela failed to properly challenge the district court’s ruling that his

traffic stop was justified by an observed seatbelt violation, we AFFIRM the denial of his

motion to suppress.

                                           Entered for the Court



                                           Carlos F. Lucero
                                           Circuit Judge




                                             -4-